DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 12/21/2021. Claims 1-21 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 was filed after the mailing date of the Final Rejection on 10/01/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot in view of the current rejection.
A new reference (Chakankar et al. WO 2019/045987, “Chakankar”) is cited in this Office Action necessitated by the amendment.

The Examiner respectfully submits that Bedadala in combination with the new reference Chakankar teaches each and every limitations of independent claim 1 and similarly teaches each and every claim limitations of independent claims 17 and 20.
With respect to the amended claim limitations, the Examiner first presents to the Applicant the teachings of the reference Chakankar. 
“The secondary storage system may also create a file snapshot tree for each file included in the backup. The file snapshot tree may store the contents of a file and/or metadata specific to the file. A leaf node of the file system metadata snapshot tree may include a pointer to one of the file snapshot trees, linking the contents of a file to the file system metadata snapshot tree. The plurality of files associated with the database and the database metadata represent a state of the database at a particular point in time.” Paragraph [0026] of Chakankar (emphasis added).
“The tree data structure allows a chain of file snapshot trees (i.e., each corresponding file snapshot tree) to be linked together by allowing a node of a later version of a file snapshot tree corresponding to a later version of a file to reference a node of a previous version of the file snapshot tree corresponding to an earlier version of the file.” Paragraph [0028] of Chakankar (emphasis added).
wherein the generated metadata associated with the copy of files of the primary storage system stored at the secondary storage system that enables the data associated with the copy of files to be located at the secondary storage system includes a corresponding tree data structure associated with each version of a corresponding file, wherein different versions of a file are linked together as a chain of tree data structures” as required by amended independent claim 1 and similarly required by amended independent claims 17 and 20.
Now with respect to the claim limitations “inferring one or more statistics associated with the copy of files stored at the secondary storage system from the corresponding tree data structure associated with each version of the corresponding file” and “based on the one or more inferred statistics, identifying one or more files to be migrated from a first tier of storage of the primary storage system to a different storage tier” as argued by the Applicant on page 8 of the remarks, it is respectfully submitted that both references under the purview of an 103 rejection teaches these limitations.
With respect to the claim limitation “inferring one or more statistics associated with the copy of files stored at the secondary storage system from the corresponding tree data structure associated with each version of the corresponding file”, Bedadala teaches that information management policies 148 can specify historical or current criteria that may be used to determine frequency with which primary data 112 or a secondary copy 116 of a data object or metadata has been or is predicted to be used, accessed, or modified, time-related factors (e.g., aging information such as time since the creation or modification of a data object), client computing devices 102 and/or other 
Additionally, Bedadala also teaches in FIG. 1H which illustrates data structure 180 to store blocks of SI (single-instance) and non-SI data on a storage device. Metadata files 186/187 and metadata index files 188/189, para 0276, are arranged in a tree structure illustrated in FIG. 1H of Bedadala.
It is admitted that Bedadala does not teach “corresponding tree data structure associated with each version of the corresponding file”. However, the new reference, Chakankar remedies the deficiency of Bedadala. In particular, Chakankar teaches “The secondary storage system may also create a file snapshot tree for each file included in the backup. The file snapshot tree may store the contents of a file and/or metadata specific to the file. A leaf node of the file system metadata snapshot tree may include a pointer to one of the file snapshot trees, linking the contents of a file to the file system metadata snapshot tree. The plurality of files associated with the database and the database metadata represent a state of the database at a particular point in time.” Paragraph [0026] of Chakankar (emphasis added).
With respect to the other claim limitation “based on the one or more inferred statistics, identifying one or more files to be migrated from a first tier of storage of the primary storage system to a different storage tier” argued by the Applicant on page 8 of the remarks, it is respectfully submitted that Bedadala teaches that based on the given input, such as data object metadata, the data storage machine learning model may be 
In view of the foregoing remarks and the new reference, independent claims 1, 17, and 20 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bedadala et al. US 2019/0250998 (“Bedadala”) in view of Chakankar et al. WO 2019/045987 (“Chakankar”). 
As per independent claim 1, Bedadala teaches A method (A computer-implemented method for data storage/retrieval is disclosed, para 0014), comprising:
storing a copy of files of a primary storage system at a secondary storage system (To create a secondary copy 116 involving the copying of data from primary storage subsystem 117 to secondary storage subsystem 118, client computing device 102 may communicate the primary data 112 to be copied to a designated secondary storage computing device 106, via a communication pathway 114, para 0105 and FIG. 1);
generating (After creation of a secondary copy 116 that represents certain primary data 112, a pointer or other location indicia (e.g., a stub) may be placed in primary data 112, or otherwise be associated with primary data 112, to indicate the current location of a particular secondary copy, para 0099 and FIG. 1C), by the secondary storage system (Media agent 144 located in the secondary storage subsystem 118 (see FIG. 1C) places a pointer or other indicia (e.g., a stub) in primary data 112, or otherwise associate with primary data 112, para 0099 and FIG. 1C), metadata associated with the copy of files of the primary storage system stored at the secondary storage system (After creation of a secondary copy 116 that represents certain primary data 112, a pointer or other location indicia (e.g., a stub) may be placed in primary data 112, or otherwise be associated with primary data 112, to indicate the current location of a particular secondary copy, para 0099 and FIG. 1C) that enables the data associated with the copy of the files to be located at the secondary storage system (Storage manager 140 may access data in its index 150 associated with a selected backup copy 116A to identify the appropriate media agent 144 where the secondary copy resides. The user may be presented with a representation (e.g., stub) and metadata about the selected secondary copy in order to determine whether this is the appropriate copy to be restored, para 0270);
analyzing (A media agent144 in the information management may train a data storage machine learning model, para 0044. Based on a given input, such as data object metadata, a data storage machine learning model may be trained to predict what data to store in a secondary storage device and/or when to perform the storing, para 0044. Similarly, based on the given input, such as the data object metadata, the , by the secondary storage system (The media agent 114 located in the secondary storage subsystem (see FIG. 1C) trains a data storage machine learning model, para 0044), the generated metadata associated with the copy of the files of the primary storage system stored at the secondary storage system (Based on a given input, such as data object metadata, a data storage machine learning model may be trained to predict what data to store in a secondary storage device and/or when to perform the storing, para 0044. Similarly, based on the given input, such as the data object metadata, the machine learning model may predict what data to recall and/or when to perform the recall, para 0045) that enables the data associated with the copy of files to be located at the secondary storage system (Storage manager 140 may access data in its index 150 associated with a selected backup copy 116A to identify the appropriate media agent 144 where the secondary copy resides. The user may be presented with a representation (e.g., stub) and metadata about the selected secondary copy in order to determine whether this is the appropriate copy to be restored, para 0270) to determine at least a portion of a hierarchical storage tier management plan for the primary storage system (Information management policies 148 can depend on historical or current criteria that may be used to determine which rules to apply to a particular data object, such as (1) frequency with which primary data 112 or a secondary copy 116 of a data object or metadata has been or is predicted to be used, accessed, or modified, (2) time-related factors such as aging, (3) deduplication information, (4) user identity, (5) sensitivity or confidentiality or importance of data, etc., para 0235) including by: based on the one or more inferred statistics, identifying one or more files to be migrated from a first tier of storage of the primary storage system to a different storage tier (Based on the given input, such as data object metadata, the data storage machine learning model may be trained to predict what data to store in a secondary storage device and/or when to perform the storing, para 0044);
initiating an implementation of the at least the portion of the hierarchical storage tier management plan (FIG. 1E includes a data flow diagram depicting performance of secondary copy operations of an information management system 100 according to storage policy 148A, para 0247 and FIG. 1E) including by migrating the one or more identified files from the first tier of storage of the primary storage system to the different storage tier (Data movement operations, for example, as part of a backup operation, para 0165-0166, are generally storage operations that involve the copying or migration of data between different locations in system 100. For example, data movement operations can include operations in which stored data is copied, migrated, or otherwise transferred from one or more first storage devices to one or more second storage devices, such as from primary storage device(s) 104 to secondary storage device(s) 108, from secondary storage device(s) 108 to different secondary storage device(s) 108, from secondary storage devices 108 to primary storage devices 104, or from primary storage device(s) 104 to different primary storage device(s) 104, para 0163).
Bedadala discloses all of the claimed limitations from above, but does not explicitly teach “wherein the generated metadata associated with the copy of files of the primary storage system stored at the secondary storage system that enables the data associated with the copy of files to be located at the secondary storage system includes a corresponding tree data structure associated with each version of a corresponding file, wherein different versions of a file are linked together as a chain of tree data structures”. Additionally, Bedadala does not singly teach “inferring one or more statistics associated with the copy of files stored at the secondary storage system from the corresponding tree data structure associated with each version of the corresponding file”.
However, in an analogous art in the same field of endeavor, Chakankar teaches wherein the generated metadata associated with the copy of files of the primary storage system stored at the secondary storage system that enables the data associated with the copy of files to be located at the secondary storage system includes a corresponding tree data structure associated with each version of a corresponding file (“The secondary storage system may also create a file snapshot tree for each file included in the backup. The file snapshot tree may store the contents of a file and/or metadata specific to the file. A leaf node of the file system metadata snapshot tree may include a pointer to one of the file snapshot trees, linking the contents of a file to the file system metadata snapshot tree. The plurality of files associated with the database and the database metadata represent a state of the database at a particular point in time.” Paragraph [0026]. “The tree data structure allows a chain of file snapshot trees (i.e., each corresponding file snapshot tree) to be linked together by allowing a node of a later version of a file snapshot tree corresponding to a later version of a file to reference a node of a previous version of the file snapshot tree corresponding to an earlier version of the file.” Paragraph [0028]), wherein different versions of a file are linked together as a chain of tree data structures (“The tree data structure allows a chain of file snapshot trees (i.e., each corresponding file snapshot tree) to be linked together by allowing a node of a later version of a file snapshot tree corresponding to a later version of a file to reference a node of a previous version of the file snapshot tree corresponding to an earlier version of the file.” Paragraph [0028]).
The combination of Bedadala and Chakankar teaches inferring one or more statistics associated with the copy of files stored at the secondary storage system from the corresponding tree data structure associated with each version of the corresponding file (Information management policies 148 can specify historical or current criteria that may be used to determine frequency with which primary data 112 or a secondary copy 116 of a data object or metadata has been or is predicted to be used, accessed, or modified, time-related factors (e.g., aging information such as time since the creation or modification of a data object), client computing devices 102 and/or other computing devices that created, accessed, modified, or otherwise utilized primary data 112 or secondary copies 116, the current or historical storage capacity of various storage devices etc., para 0235 of Bedadala. “The tree data structure allows a chain of file snapshot trees (i.e., each corresponding file snapshot tree) to be linked together by allowing a node of a later version of a file snapshot tree corresponding to a later version of a file to reference a node of a previous version of the file snapshot tree corresponding to an earlier version of the file.” Paragraph [0028] of Chakankar).
Given the teaching of Chakankar, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further wherein the generated metadata associated with the copy of files of the primary storage system stored at the secondary storage system that enables the data associated with the copy of files to be located at the secondary storage system includes a corresponding tree data structure associated with each version of a corresponding file, wherein different versions of a file are linked together as a chain of tree data structures” and “inferring one or more statistics associated with the copy of files stored at the secondary storage system from the corresponding tree data structure associated with each version of the corresponding file”. The motivation would be that file snapshot metadata tree enables efficient retrieval of data values, para 0030 of Chakankar. 
As per dependent claim 2, Bedadala in combination with Chakankar discloses the method of claim 1. Bedadala teaches wherein the metadata associated with the copy of the files includes at least one of source metadata and inferred metadata (Based on a given input, such as data object metadata, a data storage machine learning model may be trained to predict what data to store in a secondary storage device and/or when to perform the storing, para 0044. Similarly, based on the given input, such as the data object metadata, the machine learning model may predict what data to recall and/or when to perform the recall, para 0045).
As per dependent claim 3, Bedadala in combination with Chakankar discloses the method of claim 2. Bedadala teaches wherein at least one of the source metadata and the inferred metadata provides point-in-time metadata information (System 100 may create and manage multiple secondary copies of metadata, each 
As per dependent claim 4, Bedadala in combination with Chakankar discloses the method of claim 1. Bedadala teaches wherein identifying the one or more files to be migrated from the first tier of storage of the primary storage system to the different storage tier includes determining whether metadata associated with a file indicates to migrate the file from the first tier of storage of the primary storage system (Based on the given input, such as data object metadata, the data storage machine learning model may be trained to predict what data to store in a secondary storage device and/or when to perform the storing, para 0044).
As per dependent claim 5, Bedadala in combination with Chakankar discloses the method of claim 4. Bedadala teaches wherein the metadata associated with the file indicates to migrate the file from the first tier of storage of the primary storage system in the event the file has not been created, accessed, or modified within a particular time period (A storage policy may define that data not accessed for 90 days should be stored in a secondary storage device, para 0041).
As per dependent claim 6, Bedadala in combination with Chakankar discloses the method of claim 4. Bedadala teaches wherein the metadata associated with the file indicates to migrate the file from the first tier of storage of the primary storage system in the event the file has not been accessed or modified more than a threshold number of times within a particular time period (Files are generally moved between higher and lower cost storage depending on how often the files are accessed, para 0192).
in response to determining that the metadata associated with the file indicates to migrate the file from the first tier of storage of the primary storage system, determining whether a policy associated with the primary storage system prevents the file from being migrated from the primary storage system (An audit policy may define "sensitive objects" which are files or data objects that contain particular keywords (e.g., "confidential," or "privileged") and/or are associated with particular keywords (e.g., in metadata) or particular flags (e.g., in metadata identifying a document or email as personal, confidential, etc.). An audit policy may further specify rules for handling sensitive objects. As an example, an audit policy may require that a reviewer approve the transfer of any sensitive objects to a cloud storage site, and that if approval is denied for a particular sensitive object, the sensitive object should be transferred to a local primary storage device 104 instead, para 0224. Referring to FIG. 1A, primary storage subsystem 117 comprises client computing devices 102 and primary storage devices 104 while secondary storage subsystem 118 comprises secondary storage computing devices 106 and secondary storage devices 108, para 0089 and FIG. 1A. Since sensitive objects are instead transferred to local primary storage devices 104, para 0224, the sensitive objects are being prevented from being migrated from the primary storage subsystem 117 using the audit policy).
As per dependent claim 8, Bedadala in combination with Chakankar discloses the method of claim 7. Bedadala teaches in response to determining that the policy associated with the primary storage system does not prevent the file from being migrated from the primary storage system, identifying the file as a file to be migrated from the first tier of storage of the primary storage system to the different storage tier (The audit policy may further specify how a secondary storage computing device or other system component should notify a reviewer that the sensitive object is slated for transfer, para 0224, for example, from the primary storage subsystem 117 to the secondary storage subsystem 118. If the transfer is denied, then the sensitive object is to remain in the primary storage subsystem 117, para 0224. It is implied, on the other hand, that the transfer may be approved and the sensitive object may be migrated to the secondary storage subsystem 118).
As per dependent claim 9, Bedadala in combination with Chakankar discloses the method of claim 4. Bedadala teaches in response to determining that that the metadata associated with the file does not indicate to migrate the file from the first tier of storage of the primary storage system, the file is maintained on the primary storage system (An audit policy may define "sensitive objects" which are files or data objects that contain particular keywords (e.g., "confidential," or "privileged") and/or are associated with particular keywords (e.g., in metadata) or particular flags (e.g., in metadata identifying a document or email as personal, confidential, etc.). An audit policy may further specify rules for handling sensitive objects. As an example, an audit policy may require that a reviewer approve the transfer of any sensitive objects to a cloud storage site, and that if approval is denied for a particular sensitive object, the sensitive object should be transferred to a local primary storage device 104 instead, para 0224. Referring to FIG. 1A, primary storage subsystem 117 comprises client computing devices 102 and primary storage devices 104 while secondary storage transferred to local primary storage devices 104, para 0224, the sensitive objects are being maintained in the primary storage subsystem 117 using the audit policy).
As per dependent claim 10, Bedadala in combination with Chakankar discloses the method of claim 1. Bedadala teaches wherein initiating the implementation of the at least the portion of the hierarchical storage tier management plan comprises sending a request for a latest version of a file to the primary storage system (In some cases a backup copy 116A that was recently created or accessed, may be cached to speed up the restore operation. In such a case, media agent 144A accesses a cached version of backup copy 116A residing in index 153, without having to access disk library 108A for some or all of the data).
As per dependent claim 11, Bedadala in combination with Chakankar discloses the method of claim 10. Bedadala teaches wherein initiating the implementation of the at least the portion of the hierarchical storage tier management plan further comprises receiving the latest version of the file (In some cases a backup copy 116A that was recently created or accessed, may be cached to speed up the restore operation. In such a case, media agent 144A accesses a cached version of backup copy 116A residing in index 153, without having to access disk library 108A for some or all of the data).
As per dependent claim 12, Bedadala in combination with Chakankar discloses the method of claim 1. Bedadala teaches wherein initiating the implementation of the at least the portion of the hierarchical storage tier management plan further comprises providing to the primary storage system file relocation metadata that enables retrieval of a latest version of a file stored on the different storage tier (System 100 includes one or more secondary storage computing devices 106 and one or more secondary storage devices 108 configured to create and store one or more secondary copies 116 of primary data 112 including its associated metadata, para 0096).
As per dependent claim 13, Bedadala in combination with Chakankar discloses the method of claim 1. Bedadala teaches wherein the different storage tier is the secondary storage system (To create a secondary copy 116 involving the copying of data from primary storage subsystem 117 to secondary storage subsystem 118, client computing device 102 may communicate the primary data 112 to be copied to a designated secondary storage computing device 106, via a communication pathway 114, para 0105 and FIG. 1).
As per dependent claim 14, Bedadala in combination with Chakankar discloses the method of claim 1. Bedadala teaches wherein the different storage tier is a cloud storage system (Storage devices are provided in a cloud storage environment (e.g., a private cloud or one operated by a third-party vendor), whether for primary data or secondary copies or both, para 0083).
As per dependent claim 15, Bedadala in combination with Chakankar discloses the method of claim 1. Bedadala teaches further comprising verifying whether data associated with the one or more identified files or metadata associated with the one or more identified files has not been modified since a last backup snapshot (Media agent index 153 (or "index 153") may be a data structure associated 
As per dependent claim 16, Bedadala in combination with Chakankar discloses the method of claim 15. Bedadala teaches further comprising modifying the portion of the hierarchical storage tier management plan based on whether the data associated with the one or more identified files or the metadata associated with the one or more identified files has not been modified since the last backup snapshot (Information management policy 148 can depend on historical or current criteria that may be used to determine which rules to apply to a particular data object, such as, frequency with which primary data 112 or a secondary copy 116 of a data object or metadata has been or is predicted to be used, accessed, or modified, para 0235).
As per claims 17-19, these claims are respectively rejected based on arguments provided above for similar rejected claims 1, 4, and 2. For computer program product on a non-transitory computer readable memory, see para 0395 of Bedadala.

As per dependent claim 21, Bedadala in combination with Chakankar discloses the method of claim 1. Bedadala teaches wherein the metadata associated with the copy of files of the primary storage system stored at the secondary storage system that enables the data associated with the copy of files to be located at the secondary storage system includes a tree data structure (FIG. 1H illustrates data structure 180 to store blocks of SI (single-instance) and non-SI data on a storage device. Metadata files 186/187 and metadata index files 188/189, para 0276, are arranged in a tree structure illustrated in FIG. 1H).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132